 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11
     ARTHUR JAMES HENRY JR., an             Case No. 2:19-cv-06883-JAK-SK
12 individual,
                                            ORDER RE STIPULATION TO
13                             Plaintiff,   REMAND CASE TO STATE COURT
                                            (DKT. 12)
14                vs.
15 MENZIES AVIATION (USA), INC., a          JS-6: Remand
     Delaware Corporation; ALEXIS DOE, an
16 individual; and DOES 1 through 50,
     inclusive,
17
                            Defendants.
18

19

20

21

22

23

24

25

26

27

28
 1        Based upon a review of the Stipulation to Remand Case to State Court (the
 2 “Stipulation” (Dkt. 12)), good cause has been shown to grant the relief requested.

 3 Therefore, the Stipulation is GRANTED as follows:

 4        This action is hereby remanded to the Los Angeles Superior Court at its Stanley
 5 Mosk Courthouse as Case No. 19STCV21848.

 6        IT IS SO ORDERED.
 7

 8

 9
     Dated: October 22, 2019
10                                               JOHN A. KRONSTADT
11
                                                 UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
